Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 19 is objected to because of the following informalities:
In claim 19, line 2, ‘a normal line of’ should read “the normal line of”
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action: 
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention. 

Claims 1, 6-7, 10-11, 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ohsawa (US 2001/0032691).
Regarding claim 1, Ohsawa discloses that, as illustrated in Figs. 1-2, 5, 10, 11-13, and 25-26, a tyre comprising:
a tread portion (Fig. 2, item 12 ([0128])) having a tread surface being provided with a plurality of lateral grooves (Fig. 2, item 16 ([0128] (transverse grooves 16))) extending in a tyre axial direction (Fig. 2, item W), wherein
in a cross-sectional view perpendicular to a longitudinal direction (as shown in Figs. 5 and 10) of the at least one of the plurality of lateral grooves, the at least one of the plurality of lateral grooves (Fig. 10, item 22 ([0131])) comprises a pair of groove walls and a groove bottom (as shown in Fig. 10),  
at least one of the pair of groove walls comprises a serrated portion (Figs. 1, 3 and 10, item 20 ([0130] (riblets 20))) comprising first surfaces and second surfaces that are arranged alternatively (as shown in Figs. 10 and 25-26), 
each first surface is inclined outwardly in a groove width direction toward the groove bottom and has a radially inner end thereof (as shown in Figs. 11-13), and 
each second surface extends substantially parallel with the tread surface (as shown in Figs. 25 and 26 ([0250])) from the radially inner end of a respective one of the first surfaces toward a groove centerline of the at least one of the plurality of lateral grooves. 
	Regarding claim 6, Ohsawa discloses that, as illustrated in Figs, 1-2, the tread surface is further provided with a circumferential groove (Figs. 1-2, item 14 ([0128])) extending continuously in a tyre circumferential direction (Fig. 2, item A and B), and
	the at least one of the lateral grooves is a shoulder lateral groove that extends outwardly in the tyre axial direction from the circumferential groove (as shown in Fig. 2) beyond a tread grounding edge (as shown in Fig. 2). 
Regarding claim 7, Ohsawa discloses that, as illustrated in Figs. 11-13, the first surfaces of the serrated portion comprise a radially outermost first surface that extends from the tread surface, and an angle between the outermost first surface and the tread surface is an acute angle (as shown in Figs. 11-13).   
Regarding claim 10, Ohsawa discloses that, as illustrated in Figs. 11-13, in the serrated portion, a virtual line X passing through radial outer edges of the first surfaces is inclined toward the groove bottom in a direction in which a groove width of the at least one of the lateral grooves decreases (as shown in Figs. 11-13).     
Regarding claim 11, Ohsawa discloses that, as illustrated in Figs. 11-12, the at least one of the pair of groove walls comprises a smooth surface portion located between the serrated portion and the groove bottom (as shown in Figs. 11-12), and
the smooth surface portion extends on the virtual line X (as shown in Figs. 11-12).
Regarding claim 13, Ohsawa discloses that, as illustrated in Fig. 26, the serrated portion extends over an entire length in the axial direction of the at least one of the lateral grooves (as shown in Fig. 26).   
Claim 14 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ohsawa (US 2001/0032691).
Regarding claim 14, Ohsawa discloses that a tyre comprising:
a tread portion (Fig. 2, item 12 ([0128])) having a tread surface being provided with a plurality of lateral grooves (Fig. 2, item 16 ([0128] (transverse grooves 16))) extending in a tyre axial direction (Fig. 2, item W), wherein
in a cross-sectional view perpendicular to a longitudinal direction (as shown in Figs. 5 and 10) of the at least one of the plurality of lateral grooves, the at least one of the plurality of lateral grooves (Fig. 10, item 22 ([0131])) comprises a pair of groove walls and a groove bottom (as shown in Fig. 10),  
at least one of the pair of groove walls comprises a serrated portion (Figs. 1, 3 and 10, item 20 ([0130] (riblets 20))) comprising first surfaces and second surfaces that are arranged alternatively (as shown in Figs. 10 and 25-26) in a groove depth direction (as shown in Fig. 10; for example, item d) to form a serrated surface (Fig. 10, item 20) having a plurality of tip portions (as shown in Fig. 17) between the first surfaces and the second surfaces,
each first surface is inclined outwardly in a groove width direction toward the groove bottom and has a radially inner end thereof (for example, as shown in Fig. 17), and 
each second surface extends from the radially inner end of a respective one of the first surfaces toward a groove centerline of the at least one of the plurality of lateral grooves such that each of the plurality of tip portions has an acute angle (as shown in Fig. 17 ([0216])).
Claims 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ohsawa (US 2001/0032691).
Regarding claim 18, Ohsawa discloses that a tyre comprising:
a tread portion (Fig. 2, item 12 ([0128])) having a tread surface being provided with a plurality of lateral grooves (Fig. 2, item 16 ([0128] (transverse grooves 16))) extending in a tyre axial direction (Fig. 2, item W), wherein
in a cross-sectional view perpendicular to a longitudinal direction (as shown in Figs. 5 and 10) of the at least one of the plurality of lateral grooves, the at least one of the plurality of lateral grooves (Fig. 10, item 22 ([0131])) comprises a pair of groove walls and a groove bottom (as shown in Fig. 10),  
at least one of the pair of groove walls comprises a serrated portion (Figs. 1, 3 and 10, item 20 ([0130] (riblets 20))) comprising first surfaces and second surfaces that are arranged alternatively (as shown in Figs. 10 and 25-26) in a groove depth direction (as shown in Fig. 10; for example, item d) to form a serrated surface (Fig. 10, item 20) having a plurality of tip portions (as shown in Fig. 17) between the first surfaces and the second surfaces.
As illustrated in Fig. 26, the first surfaces are longer than the second surfaces.
As illustrated in Fig. 17, each of the plurality of tip portions has an acute angle (as shown in Fig. 17 ([0216])).
Ohsawa individually teaches the first surfaces are longer than the second surfaces and each of the plurality of tip portions has an acute angle. Each of these configurations is utilized to improve the wet performance. Combining each of these embodiments into one configuration logically flows from their having been individually taught in the prior art as being known for achieving the same purpose.
Regarding claim 19, Ohsawa discloses that, as illustrated in Fig. 26, an angle θc of each of the first surfaces with respect to a normal line of the tread surface is smaller than an angle θc of each of the second surfaces with respect to the normal line of the tread surface.   
Regarding claim 20, Ohsawa discloses that, as illustrated in Figs. 11-13, the first surfaces of the serrated portion comprise a radially outermost first surface that extends from the tread surface, and an angle between the outermost first surface and the tread surface is an acute angle (as shown in Figs. 11-13).   
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-4, 12 are rejected under 35 U.S.C. 103 as being unpatentable over Ohsawa (US 2001/0032691) as applied to claim 1 above, further in view of Kaneko (US 2017/0015142).
Regarding claim 2, Ohsawa does not explicitly disclose an angle θc of each of the first surfaces is in a range from 3 to 20 degrees with respect to a normal line of the tread surface. In the same field of endeavor, tire, Kaneko discloses that, as illustrated in Fig. 4, an angle A between an imaginary line extending along the upper surface 51 of the blocks 5 and passing through the front surface edges 521, 531, and an imaginary line joining the crest part 72 on the outermost side of the waveform parts 7 in the tire radial direction and the trough part 71 adjacent to the crest part 72 in the tire radial direction, is formed in such a way as to be between 60 degree and 90 degree ([0128], lines 1-9). Thus, Kaneko the angle θc of each of the first surfaces is in a range from 0 to 30 degrees with respect to a normal line of the tread surface (overlapping).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ohsawa to incorporate the teachings of Kaneko to provide that an angle θc of each of the first surfaces is in a range from 3 to 20 degrees with respect to a normal line of the tread surface. Doing so would be possible to achieve a higher-level balance between performance on snow and performance on ice, as recognized by Kaneko ([0018], [0019], [0020]). Overlapping ranges are prima facie evidence of obviousness. It would have been obvious to one having ordinary skill in the art to have selected the portion of Kaneko’s angle that corresponds to the claimed range. In re Malagari, 184 USPQ 549 (CCPA 1974). 
Regarding claims 3-4, Ohsawa discloses that, as illustrated in Fig. 15, the first surfaces comprise a radially outermost first surface and a radially innermost first surface, and
the angle θc of the radially outermost first surface is greater than the angle θc of the radially innermost first surface ([0204]). 
Thus, the angle θc of the first surfaces increase progressively from the radially innermost first surface to the radially outermost first surface (related to claim 4) ([0204]). 
Regarding claim 12, Ohsawa discloses that, as illustrated in Fig. 11, a number of repetitions of the first surfaces and the second surfaces is 5 times (in the range of 3 to 5 times).   
Overlapping ranges are prima facie evidence of obviousness. It would have been obvious to one having ordinary skill in the art to have selected the portion that corresponds to the claimed range. In re Malagari, 184 USPQ 549 (CCPA 1974).     
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Ohsawa (US 2001/0032691) as applied to claim 1 above, further in view of Kemp et al. (US 7,784,508).
Regarding claim 5, Ohsawa does not disclose a wear indicator disposed on the groove bottom of the on one of the lateral grooves. In the same field of endeavor, tire, Kemp discloses that, as illustrated in Fig. 14, a groove 70 can be seen in which there is a traditional wear indication mark 90, as well as wear indicators 41 to 43 according to this invention (col. 8, lines 15-17).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ohsawa to incorporate the teachings of Kemp to provide that a wear indicator is disposed on the groove bottom of the on one of the lateral grooves. Doing so would be possible to provide the tire’s user with more complete information, as recognized by Kemp (col. 3, lines 6-29).
   Claims 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Ohsawa (US 2001/0032691) as applied to claim 14 above, further in view of Kaneko (US 2017/0015142).
Regarding claim 15, Ohsawa does not explicitly disclose an angle θc of each of the first surfaces is in a range from 3 to 20 degrees with respect to a normal line of the tread surface. In the same field of endeavor, tire, Kaneko discloses that, as illustrated in Fig. 4, an angle A between an imaginary line extending along the upper surface 51 of the blocks 5 and passing through the front surface edges 521, 531, and an imaginary line joining the crest part 72 on the outermost side of the waveform parts 7 in the tire radial direction and the trough part 71 adjacent to the crest part 72 in the tire radial direction, is formed in such a way as to be between 60 degree and 90 degree ([0128], lines 1-9). Thus, Kaneko the angle θc of each of the first surfaces is in a range from 0 to 30 degrees with respect to a normal line of the tread surface (overlapping).
Overlapping ranges are prima facie evidence of obviousness. It would have been obvious to one having ordinary skill in the art to have selected the portion of that corresponds to the claimed range. In re Malagari, 184 USPQ 549 (CCPA 1974). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ohsawa to incorporate the teachings of Kaneko to provide that an angle θc of each of the first surfaces is in a range from 3 to 20 degrees with respect to a normal line of the tread surface. Doing so would be possible to achieve a higher-level balance between performance on snow and performance on ice, as recognized by Kaneko ([0018], [0019], [0020]).
Regarding claims 16-17, Ohsawa discloses that, as illustrated in Fig. 15, the first surfaces comprise a radially outermost first surface and a radially innermost first surface, and
the angle θc of the radially outermost first surface is greater than the angle θc of the radially innermost first surface ([0204]). 
Thus, the angle θc of the first surfaces increase progressively from the radially innermost first surface to the radially outermost first surface (related to claim 17) ([0204]). 
Allowable Subject Matter
Claims 8 and 9 are objected to as being dependent upon a rejected base claim 1, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Ohsawa discloses a virtual line X passing through radial outer edges of the first surfaces (for example, as shown in Fig. 11). However, Ohsawa does not disclose that the virtual line X passing through the radial outer edges of the first surfaces is perpendicular to the tread surface in combination with the other features instantly claimed. Both Kaneko and Kemp fail to disclose these features as well.  
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIBIN LIANG whose telephone number is (571)272-8811.  The examiner can normally be reached on M-F 8:30 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison L Hindenlang can be reached on 571 270 7001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SHIBIN LIANG/Examiner, Art Unit 1741

/JEFFREY M WOLLSCHLAGER/Primary Examiner, Art Unit 1742